Income tax; amendment of informal claim for refund. Plaintiff entitled to recover. Opinion 131C. Cls. 174.
In accordance with the opinion of the court and on a stipulation by the parties showing the amount due under the opinion, judgment was entered as follows:
Now, THEREFORE, it is ordered this fourth day of October, 1955, that judgment be and the same hereby is entered for plaintiff in the amount of thirty-seven thousand three hundred fifty-one dollars and fifty-one cents ($37,351.51), together with interest thereon as provided by law from the dates of overpayment from which sum there is to be offset the amount of nine thousand three hunched thirty-five dollars and ninety-four cents ($9,335.94) which bears interest from the due date of the return in question to the same date to which interest is allowed on the overpayment, and
It ts further ordered that defendant is entitled to an additional offset in the amount of two hundred thirty-*812eight dollars ($288), together with interest thereon as provided by law from October 9,1947, to the same date to which interest is allowed on the overpayments.
On December 6, 1955, the defendant’s motion for a rehearing and to alter or amend the above judgment was denied.